Citation Nr: 0000083	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of a neurogenic bladder, 
claimed as resulting from a cervical laminectomy performed 
during August 1987 VA hospitalization, for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran had active service from December 1942 to October 
1943.  

Historically, in an August 1995 rating decision, the Winston-
Salem, North Carolina, Regional Office (RO) denied the 
veteran's claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability consisting of a 
neurogenic bladder, claimed as resulting from a cervical 
laminectomy performed during August 1987 VA hospitalization.  
Subsequently, in 1996, the RO received a death certificate, 
indicating that the veteran died in January 1996; and 
appellant, the veteran's widow, filed an accrued-benefits 
claim based on the veteran's said § 1151 benefits claim.  See 
DeLandicho v. Brown, 7 Vet. App. 42, 47 (1994), which held 
that "veteran's claims under chapter 11 do not survive their 
deaths....It is only in the accrued-benefits provisions in 
section 5121 that Congress has set forth a procedure for a 
qualified survivor to carry on, to the limited extent 
provided therein, a deceased veteran's claim for VA 
benefits...."  In October 1998, the Board of Veterans' 
Appeals (Board) remanded the case for procedural development, 
including issuance of an appropriate Statement of the Case 
dealing with appellant's accrued-benefits claim based on the 
veteran's neurogenic bladder § 1151 benefits claim.  
Appellant thereafter filed a Substantive Appeal; the case was 
recertified to the Board.  

The Board will render a decision herein on the accrued-
benefits issue on appeal.  Although other issues may have 
been raised in written statements by the veteran and the 
appellant, inasmuch as they have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  



FINDINGS OF FACT

1.  During August 1987 VA hospitalization, the veteran 
underwent a decompression cervical laminectomy without any 
operative complications noted.  No bladder dysfunction was 
clinically reported during that hospitalization; and a 
neurogenic bladder was initially clinically reported several 
weeks after that hospitalization.  

2.  The credible, competent evidence of record does not show 
a likelihood that the veteran's neurogenic bladder resulted 
from that August 1987 VA hospitalization.  

3.  Within one year of the veteran's death, appellant, the 
surviving spouse of the veteran, filed a claim based on the 
veteran's claim for § 1151 benefits for additional disability 
consisting of a neurogenic bladder.  


CONCLUSION OF LAW

The criteria for the claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of a neurogenic bladder, claimed as resulting from 
a cervical laminectomy performed during August 1987 VA 
hospitalization, for the purpose of accrued benefits, have 
not been met.  38 U.S.C.A. §§ 1151, 5121 (West 1991); 38 
C.F.R. §§ 3.358(a)-(c), 3.1000(a)-(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since the 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of a 

neurogenic bladder, claimed as resulting from a cervical 
laminectomy performed during August 1987 VA hospitalization, 
for the purpose of accrued benefits, was filed prior to 
October 1, 1997, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  

Since the veteran unfortunately died while his claim for 
§ 1151 benefits based on additional disability consisting of 
a neurogenic bladder was pending, his claim is legally 
extinguished.  See Landicho, 7 Vet.App. at 47.  In pertinent 
part, 38 U.S.C.A. § 5121(a) provides that upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
on the basis of evidence in the file at date of death, and 
due and unpaid for a period not to exceed two years, shall be 
paid to the living person first listed below:  (A) the 
veteran's spouse....  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court of Veterans Appeals) invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 38 
U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The decision 
was affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 115 S. 
Ct. 552 (1994).  Thereafter, the Secretary of the VA sought 
an opinion from the Attorney General of the United States 
(Attorney 

General) as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  A January 20, 
1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection," 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, 

the veteran's representative.  
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  Here, the credible, 
competent evidence of record is overwhelmingly negative and 
does not indicate the likelihood that the veteran's 
neurogenic bladder was a result of the cervical laminectomy 
performed at a VA facility in August 1987.  Therefore, 
sections (c)(1) and (2), not (c)(3), are controlling with 
respect to the facts of this appellate issue.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of amended 38 C.F.R. § 3.358 (1996-1999), the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations 

will govern:  (1) The beneficiary's 
physical condition immediately prior to 
the disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent physical 
condition resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....


The threshold question to be answered is whether a well-
grounded claim has been presented by appellant with respect 
to the issue of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of a 
neurogenic bladder, claimed as resulting from a cervical 
laminectomy performed during August 1987 VA hospitalization, 
for the purpose of accrued benefits.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
Court of Appeals held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court of Veterans Appeals issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide, in pertinent part:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).  


In this case, the evidentiary record includes certain 
clinical records that indicate the veteran's neurogenic 
bladder/incontinence may have resulted from the cervical 
laminectomy in question.  See, e.g., in Claims Folders-
Volumes II and V, respectively, a November 1987 VA hospital 
report and an April 1988 clinical record, which diagnosed 
neurogenic bladder secondary to cervical laminectomy.  This 
evidence is presumed credible only to the extent of 
determining whether the claim is well grounded.  
Consequently, the Board finds that appellant's claim is well 
grounded, since the three predicates set forth in Jones have 
been met.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of this claim.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the appellant's accrued-
benefits claim have been properly developed and that no 
useful purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
The RO has sought and obtained voluminous volumes of the 
veteran's clinical records, including those dated prior, 
during, and after the August 1987 VA hospitalization in 
question.  It is noteworthy that the appellant and her 
representative have been informed by the RO that the claim 
was denied, in part, because April 1992 VA medical opinions 
had attributed the veteran's neurogenic bladder to causes 
unrelated to the VA treatment in question, and that said 
opinions were the most probative evidence concerning that 
medical causation issue.  See, in particular, a November 1998 
Statement of the Case.  Additionally, the Statement of the 
Case informed them of the pertinent laws and regulations 
regarding her claim.  The appellant and her representative 
have not informed the VA of any specific known and existing 
competent evidence that the VA should obtain prior to final 
appellate review nor have they indicated that there is any 
additional pertinent evidence to submit.  Thus, the Board 
concludes that the 

evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to this appellate issue, and that the 
duty to assist appellant as contemplated by 38 U.S.C.A. 
§ 5107(a) has been satisfied.

The appellant contends, in essence, that the veteran's 
neurogenic bladder resulted from the cervical laminectomy 
performed during his hospitalization at a VA facility in 
August 1987.  The clinical evidence of record reveals that 
prior to the hospitalization in question, the veteran had 
severe cervical spondylosis, spinal canal stenosis, and 
spinal cord deformity with advancing myelopathy.  He had been 
issued a walker due to lower extremities weakness.  A whole 
body bone scan had revealed likely lumbar spine degenerative 
changes.  See May 1987 VA clinical records in Claims Folder 
Volume III, and July 1987 VA clinical records in Claims 
Folder Volume II.  It is also significant that in an August 
1986 VA clinical record, a history of diabetes treated with 
insulin in 1978 with subsequent discontinuation of medication 
after weight loss was noted, and that glucose intolerance was 
diagnosed.  See Claims Folder Volume III.  

During July-August 1987 VA hospitalization, the veteran 
underwent a decompression cervical laminectomy on August 3rd 
without any operative complications noted.  No bladder 
dysfunction was clinically reported during that approximate 
one-month period of hospitalization.  An August 8th clinical 
record noted that the veteran and his spouse were pleased 
with the surgical results.  See, in particular, a July-August 
1987 VA hospital discharge summary and other records in 
Claims Folder Volume II.  It was not until several weeks 
after that VA cervical laminectomy was performed that the 
veteran initially clinically reported having experienced 
urinary incontinence since that surgery.  See a September 10, 
1987, VA clinical record in Claims Folder Volume III.  An 
October 1987 VA clinical record noted that prior to surgery, 
the veteran reportedly had voided every 3-4 hours with good 
control and continence.  See Claims Folder Volume III.  


A November 1987 VA hospitalization record explained that a 
neurogenic bladder secondary to upper cord lesion would cause 
autonomic or spastic reflex bladder that empties 
spontaneously.  Urodynamic studies were ordered because it 
was felt that the veteran might have a neurogenic bladder.  
See Claims Folder Volume II.  The urodynamic studies revealed 
that the bladder filled to 700 ml. capacity; that there was 
no reflex detrusor activity throughout the filling; that it 
took him a long time to void; that the flow was poor; that he 
voided 150 ml. with post-void residual 125 ml.; and that no 
bladder obstruction was apparent.  The impression was 
sensory-impaired bladder without voluntary detrusor 
contraction.  See Claims Folder Volume III.  

A January 1988 MRI study of the cervical spine revealed that 
there was C3-C4 definite myelomalacia with slight cord 
atrophy and foraminal narrowing.  It was noted that the 
laminectomy had resulted in more space for the cord.  Another 
January 1988 clinical record assessed spastic quadriparesis, 
status post C2-C5 laminectomy.  See Claims Folder Volume III.  

The positive evidence includes a November 1987 VA hospital 
report and an April 1988 clinical record, which diagnosed 
neurogenic bladder secondary to cervical laminectomy.  See 
Claims Folders Volumes II and V, respectively.  However, this 
evidence is discounted by the Board, in part, because there 
is no indication that the diagnoses were rendered based on 
all the evidentiary record.  In fact, the rationale for said 
diagnoses was not provided in those clinical records.  
Rather, the Board concludes that the discounted positive 
evidence is overwhelmed by the weight of the negative 
evidence, including April 1992 VA medical opinions by a VA 
urologist/surgeon and a VA Chief of Neurosurgery (also an 
Assistant Professor, Neurosurgery and Neurobiology, Duke 
University Medical Center).  See Claims Folder Volume I.  
Said April 1992 VA medical opinions have substantially 
greater 

probative weight on the medical causation issue in question, 
since they specifically indicate that the veteran's medical 
records had been reviewed; a detailed analysis of the 
veteran's care prior, during, and after the August 1987 VA 
hospitalization in controversy was provided; and a 
comprehensive rationale was stated to support the conclusion 
that the veteran's neurogenic bladder was due to causes 
unrelated to said VA treatment.  As the Court of Veterans 
Appeals stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  

In that April 1992 VA medical opinion, the VA 
urologist/surgeon stated that review of the record revealed 
that prior to the August 3, 1987, VA cervical laminectomy, 
the veteran apparently had very little voiding discomfort; 
that postoperatively, he developed a urinary tract infection 
and an inability to void efficiently; that suppressive 
antibiotics and self-intermittent catheterization were 
prescribed; that a urodynamic evaluation revealed post-void 
residual measurement of 700 mls. of urine in the bladder; 
that "[t]his entire scenario is consistent with the natural 
progression of disease associated with cervical spondylosis 
and possible cervical cord compression"; and that the 
veteran had "the hallmarks" of a neurogenic bladder.  He 
opined that the disability resulted from a foreseeable risk 
of surgical care and "natural history of the patient's 
disease"; and that there was "no overriding evidence to 
implicate an accident or surgical fault."  

In that other April 1992 VA medical opinion, the VA Chief of 
Neurosurgery stated that review of the record revealed that 
prior to the August 3, 1987, cervical laminectomy, the 
veteran was "noted to have a severe cervical myelopathy, 
requiring a walker for ambulation, with decreased 
strength...and...sensation in the arms and legs.  This was 
accompanied by severe hyper-reflexia and spasticity."  With 
respect to the August 3, 1987, cervical laminectomy, he 
stated that "[t]he actual procedure is well detailed and 
there were no intraoperative problems or 

complications noted.  The description of the surgical 
procedure is detailed enough to indicate that sufficient 
caution was taken to avoid spinal cord injury...."  The 
immediate postoperative course is well detailed and there was 
clearly no significant change in strength, sensation or 
reflexes as an immediate consequence of the surgery....  There 
is no mention of bowel or bladder dysfunction throughout this 
extended hospitalization and he became ambulatory with a 
walker.  Thus, if there was inadvertent spinal cord damage 
with the surgery, this would have been most profound 
immediately postoperatively, particularly the urinary 
incontinence....  Thus, there is no evidence from the detailed 
pre-operative, intra-operative and pos[t]-operative records 
that [the veteran] declined in neurological function as an 
immediate result of the surgery and in particular there is no 
evidence that [']a nerve leading to my bladder was 
severed.[']  As indicated above, this would have been most 
severe immediately postoperatively and this is clearly not 
the case." 

It was additionally stated in that April 1992 VA Chief of 
Neurosurgery's medical opinion that:

[The veteran] did return to clinic 
approximately 6 weeks after his discharge 
complaining of night-time incontinence.  
This was immediately evaluated by 
Urology, who found a large bladder 
residual of 700 cc and urodynamic testing 
was subsequently performed....  The results 
of this testing indicated a sensory-
impaired, flaccid neurogenic bladder....  
This type of bladder dysfunction is most 
commonly associated with diabetes or 
lumbar stenosis....  The type of neurogenic 
bladder dysfunction most commonly 
associated with a cervical myelopathy 
(for which [the veteran's] surgery was 
performed) is a spastic bladder, which 
has a low volume 

and empties with reflex function rapidly.  
Thus, the type of bladder dysfunction 
which [the veteran] now shows is more 
likely due to a lumbar or diabetic 
condition, though this is never absolute.  

With respect to diabetes, that April 1992 VA Chief of 
Neurosurgery's medical opinion stated that at the time of the 
July 1987 VA hospitalization, an incidental finding was 
"intermittent glucose spilling in the urine, and fasting 
blood sugars were documented as 260 and 171....  [A] diabetic 
bladder problem and other diabetic neuropathic changes (which 
[the veteran] also likely has) can predate the clinical onset 
of hyperglycemia by [a] significant period....  [The veteran] 
was admitted [by] VA on 11/14/87 with diagnosis of diabetes 
and urinary sepsis, indicating that indeed he did have 
clinically symptomatic diabetes...."

In that April 1992 medical opinion, the VA Chief of 
Neurosurgery concluded that "[i]t is much more likely then 
that [the veteran's] bladder dysfunction is associated with 
his diabetic condition, since it predates the actual clinical 
onset of diabetes by only 1-2 months."  

Since the more credible, competent evidence as to the 
neurogenic bladder medical causation issue consists of the 
April 1992 VA written medical opinions, wherein it was 
concluded that the veteran's medical records showed that his 
neurogenic bladder more likely resulted from either diabetes 
mellitus, lumbar spinal stenosis, or natural progression of 
the cervical spondylosis/cervical cord compression, rather 
than the result of VA treatment, the claim for benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of a neurogenic bladder, claimed as resulting from 
a cervical laminectomy performed during August 1987 VA 
hospitalization, for the purpose of accrued benefits, is 
denied.  38 U.S.C.A. §§ 1151, 5121; 38 C.F.R. §§ 3.358(a)-
(c), 3.1000(a)-(d); VA O.G.C. Prec. Op. No. 7-97 (Jan. 29, 
1997).  Since the preponderance of the evidence is against 
allowance 

of this claim, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b).  


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of a neurogenic bladder, 
claimed as resulting from a cervical laminectomy performed 
during August 1987 VA hospitalization, for the purpose of 
accrued benefits, is denied.  




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

